Exhibit 10.01

 

Execution Copy

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

THIRD AMENDMENT TO THE AFFILIATION AGREEMENT

 

This Third Amendment to the Affiliation Agreement (“Third Amendment”), effective
as of this 10th day of October, 2011 (the “Amendment Effective Date”), hereby
amends the Affiliation Agreement that was entered into by and between NEW
FRONTIER MEDIA, INC. a Colorado Corporation (“Network”) and TIME WARNER
CABLE, INC. (successor in interest to Time Warner Cable, a division of Time
Warner Entertainment Company, L.P., a Delaware partnership) (“Affiliate”) dated
as of the 1st day of January 2000 (the “Agreement”), as such agreement may have
been previously amended (“Agreement”).

 

Licensor and TWC hereby agree as follows:

 

1.                                       Definitions.

 

(A)                              The definition of “Service” in Section 1(a) of
the Agreement is hereby deleted in its entirety and replaced with the following:

 

“Service” means each satellite-delivered, commercial-free, encrypted, adult
entertainment pay television programming branded service selected by and
provided by Network on a twenty-four (24) hour per day, seven (7) day per week
basis as further described in the Service Description set forth in
Section 4(a) and Exhibit A to this Third Amendment.

 

(B)                                The definition of “Pay Per View Purchase” in
Section 1(a) of the Agreement is amended by adding the following at the end
thereof.

 

“Pay Per View Purchases may, in Affiliate’s discretion, include access to 
Embedded VOD Programming (as defined in Section 4(h)) from the applicable
Service and may be for any period up to [***].”

 

2.                                       Rights.  The following is added as a
new Section 2(d) to the Agreement:

 

“Network hereby grants Affiliate a non-exclusive right and license to enable
Affiliate’s “Start Over” and “Look Back” functionality for each program in the
Service (each, a “Program”), which license shall include the right to record
each Program from each feed of each Service at each Affiliate System downlink
facility and/or headend of each Affiliate System carrying the Service; to
encode, compress, digitize, copy, index, segment, reformat and otherwise
technologically manipulate each Program; to store each Program (and copies
thereof) for a reasonable period of time; and to distribute, redistribute,
transmit and/or deliver each Program; in each case as required (in Affiliate’s
sole discretion) in order to enable Start Over and Look Back over Affiliate’s
network and to make Start Over

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

and Look Back available for each Program to Affiliate’s customers.  “Start Over”
means that functionality whereby a viewer may restart a Program that is in
progress at any time during the period of such Program’s linear exhibition such
that the Program starts over and the viewer may view the Program from its
beginning.  “Look Back” means that functionality whereby a viewer may access, on
a VOD Basis, a Program that previously aired on the Service, at any time while
viewing the linear exhibition of the Service during such Program’s Available
Window.  “Available Window” means the period of time during which a viewer may
access for viewing a Program on a Look Back basis.  Unless the parties have
mutually agreed to a longer period, the Available Window for each Look Back
Program shall be the period commencing immediately after the end time of such
Program on the Service and ending [***] thereafter.  In addition, Network hereby
grants Affiliate a non-exclusive right and license to provide subscribers with
DVR functionality by (i) recording any Program in response to a specific request
to do so by one or more Subscribers; (ii) storing the copy or copies of the
recorded Program at a location (remote to the Subscriber) under the direct or
indirect control of Affiliate (e.g. at the head end); and (iii) utilizing any
such copy to transmit the Program to one or more subscribers who requested the
recording of the Program.”

 

3.                                       Term.  Section 3 of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

The term of this Agreement shall commence as of the Effective Date.  The
Agreement shall be extended for five (5) years from the Amendment Effective Date
(i.e. through October 10, 2016) (such five year period, the “Initial Renewal
Term”), and shall automatically renew thereafter on an annual basis (each such
year a “Additional Renewal Period”) (the existing term, along with Initial
Renewal Term and any Additional Renewal Period(s) together, the “Term”).  Either
party may terminate this Agreement as of the end of the Initial Renewal Term or
the end of the then-current Additional Renewal Period for any or no reason by
giving written notice to the other party at least ninety (90) days prior to (as
applicable) the last day of the Initial Renewal Term or any Additional Renewal
Period.

 

4.                                       Content of the Services.  
Section 4(a) “Service Description” is hereby deleted in its entirety and
replaced with the following:

 

Each Service selected by Affiliate shall consist of [***] programming blocks
containing at least [***] of feature length premieres of professionally produced
adult films, events, specials, compilations and programs. Except as requested by
Affiliate pursuant to the last sentence of this paragraph, each Service shall be
presented in the [***] editing and content standard which shall depict [***]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

situations among consenting adults and shall not depict [***].  The content of
each Service shall be consistent with the descriptions set forth for such
Service on Exhibit A of the Third Amendment.  Each Service shall contain no more
than [***] of promotional and/or interstitial programming per [***] programming
block which promotional and/or interstitial programming shall be used solely for
the purpose of advertising such Service (such as pay-per-view features and
highlights) or the pay-per-view services of Network’s affiliates and
joint-venturers which it owns and controls; provided, however, that such
programming shall not advertise any other television programming or service that
is not available from such System to Subscribers.  No Service shall contain more
than [***] of advertisements per [***] programming block for products designed
specifically to enhance the Subscriber’s experience while viewing the Service. 
All promotional, interstitial and advertisement programming shall also, at all
times during the Term, adhere to and comply with the above described [***]
editing and content standards.  Each Service shall consist of programming
similar in all respects to that described on the program schedules attached
hereto as Exhibit A-1 and Network agrees that, during each quarter of the Term,
it shall send [***] copy of its monthly programming schedule for each selected
Service to Affiliate in care of: Vice President of Programming.  Notwithstanding
the foregoing, upon Affiliate’s written request, Network shall provide each
Service in the [***] editing and content standards (as attached hereto as
Exhibit C).

 

Section 4(g) “Other Exhibition and Distribution” is hereby deleted in its
entirety and replaced with the following:

 

Without Affiliate’s prior written consent, Network shall not exhibit or
distribute, and shall not grant to any third party the right to exhibit or
distribute: (i) the linear version of any Service via the Internet or over any
local or wide area computer network serving more than [***] persons (unless such
computer network is maintained by Network for its own employees), whether for a
fee or otherwise, (ii) all or any portion of a Service via any broadcast station
or cable programming network other than such Service whether simulcast,
time-shifted, repackaged or distributed through any “video on demand” mechanism;
provided, however, that, subject to Section 11 and the remainder of this
Section 4(g), the foregoing (x) shall not restrict Network from providing, as
permitted by Exhibt B hereto, the Service to any Facilities-Based (as defined in
Exhibit B hereto) multichannel video programming provider for distribution to
such provider’s subscribers over the Internet on an authenticated basis (i.e.
only to subscribers who receive the Service from such provider in their capacity
as subscribers to such provider’s video service provided over Facilities-Based
distribution systems); and (y) shall not restrict Network from making available
on the Internet single scenes that have appeared or will appear in compilation
or full length feature form on  the Service (A) in a manner such that such
single scenes, pieced together, would not recreate

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

a substantial portion of the Service on any one website, and (B) provided such
single scenes shall not be distributed in compilation or full length feature
form on the Internet.  Without limiting the foregoing, Network agrees that if,
during the Term, Network exhibits or distributes, or grants or agrees to grant
to any third party the right to exhibit or distribute any of the Services via
the Internet, any online service, any broadband, wireline or wireless service or
any local or wide area network, in any format (including multimedia,
interactive, three dimensional or other augmented or enhanced format, e.g.
“video-streaming”) within the United States, its territories and possessions
(“More Expansive Rights”), then Network shall promptly give written notice
thereof to Affiliate and, at Affiliate’s election, this Agreement shall be
deemed to have been modified so that, from the date on which such More Expansive
Rights are first in effect (or, if such More Expansive Rights are now in effect,
from the date hereof) and thereafter during the Term for so long as such More
Expansive Rights continue to remain in effect, Affiliate shall have the right to
enjoy the benefit of such More Expansive Rights with respect to the applicable
Service or portion thereof on the most favorable terms and conditions of any
distributor with respect to such More Expansive Rights.

 

The following paragraph shall be added to the Agreement as a new
Section 4(h) “Embedded VOD Programming”:

 

“Each Subscription Purchase of a Service by a Subscriber may, in Affiliate’s
discretion, include [***] access to a certain distinct package of Programs from
such Service that Network shall make available to Affiliate for provision to
Subscribers on a video on demand basis [***] to Affiliate (other than, as
applicable, reimbursement of [***] as set forth in the Fourth Amendment to the
Video on Demand License Agreement executed by the parties on even date herewith)
(“Embedded VOD Programming”).  Network shall provide and deliver at least [***]
of Programs for such Embedded VOD Programming package with a [***] refresh rate
of [***].  All such Programs shall meet the requirements in the Service
Description set forth in Section 4(a) and the delivery, distribution and
Subscriber functionality of the Embedded VOD Programming shall be consistent
with the Video on Demand License Agreement between the parties dated March 13,
2000, as amended.”

 

5.                                       Fees.   Section 6(a) “Fees” is hereby
deleted in its entirety and replaced with the following:

 

Affiliate shall pay to Network the following fees (“Fees”) with respect to the
applicable categories of purchases by Affiliate’s subscribers:

 

(C)        for each [***] Subscription Purchase of [***]: the greater of
(x) [***] of the [***] received by Affiliate for such Subscription Purchase; and
(y) [***];

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

(D)       for each [***] Subscription Purchase of [***]: the greater of
(x) [***] of the [***] received by Affiliate for such Subscription Purchase and
(y) [***];

 

(E)         for each [***] Subscription Purchase of [***]: the greater of
(x) [***] of the [***] received by Affiliate for such package pro-rated based
upon [***] and (y) [***]; and

 

(F)         Pay Per View Purchases:  [***] of the [***] generated by Affiliate
and such System for each [***].

 

6.                                       Authenticated Distribution.  Affiliate
shall have the right to distribute any Service (as well as all Embedded VOD
Programming then-available with respect to such Service) via the Internet or any
other distribution medium to any Subscriber that Affiliate has authenticated as
a Subscriber that has made a monthly Subscription Purchase to receive such
Service through a System.  In addition to the foregoing, the parties agree to
Exhibit B hereto with respect to an authenticated Internet product.

 

7.                                       Network represents, warrants and
covenants that, throughout the Term, (i) there shall be no “minor” (as such term
is most liberally construed pursuant to the laws of any state) appearing in any
of the Services or other programming provided to Affiliate hereunder; (ii) with
respect to all programming included in the Service or otherwise provided to
Affiliate hereunder, Network and each producer of such programming shall be in
compliance all respects with the requirements of the Child Protection and
Obscenity Enforcement Act of 1988, 18 U.S.C. §2257, as amended by the Child
Protection Restoration and Penalties Enhancement Act of 1990, 28 C.F.R. Part 75
(and as such statues may be subsequently amended), and all rules and regulations
promulgated thereunder (collectively, the “CPOEA”), including without limitation
the record keeping requirements thereof; and (iii) Network shall maintain
complete and accurate copies of all records required to be kept pursuant to the
CPOEA by each producer of any programming contained in the Services, and shall
provide copies of such records to Affiliate upon request.

 

8.                                       All capitalized terms used in this
Third Amendment that are not otherwise defined in the Agreement shall have the
meanings ascribed to such terms in the Video on Demand License Agreement between
the parties dated March 13, 2000, as amended. All of the terms and conditions
set forth in the Agreement shall remain in full force and effect, except to the
extent that such terms and conditions are modified by or in conflict with the
provisions of this Third Amendment, in which case this Third Amendment shall
prevail.  Subject to the foregoing, this Third Amendment and the Agreement and
all other future amendments, addenda, schedules and exhibits thereto) shall be
deemed one in the same document.

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

ACCEPTED AND AGREED as of the Amendment Effective Date set forth above:

 

 

TIME WARNER CABLE INC.

 

NEW FRONTIER MEDIA, INC.

 

 

 

 

 

 

 

By:

/s/ Melinda C. Witmer

 

By:

/s/ Michael Wiener

Name:

Melinda C. Witmer

 

Name:

Michael Wiener

Title:

EVP & Chief Programming Officer

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

EXHIBIT A

 

Services

 

[***]

 

[Programming Channel and Editing Standard Description Omitted.]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

EXHIBIT B

 

TERMS OF AUTHENTICATED DISTRIBUTION/“TV EVERYWHERE”

 

1.                                      Definitions.

 

(a)                                 “Affiliate Player” means any
Affiliate-branded and controlled video player or video playback environment.

 

(b)                                 “Affiliate Subscriber” means a subscriber to
Affiliate’s video services.

 

(c)                                  “Affiliate Website” means any website or
other internet-based application or service that is owned or controlled in whole
or in part by Affiliate or any affiliated entity and/or is branded as an
Affiliate or affiliated entity website, application or service.

 

(d)                                 “Affiliation Agreement” means that certain
Affiliation Agreement entered into between Affiliate and Network as of
January 1, 2000, as amended.

 

(e)                                  “Authenticated Content” means: (i) each
Streamed Service, (ii) any Embedded VOD Programming, and (iii) all other
streamed content that Network directly makes available or makes available to any
other distributor for distribution via the Internet on an authenticated basis.

 

(f)                                   “Authenticated Subscriber” means a
customer that has been Authenticated as an Affiliate Subscriber in accordance
with this Agreement.

 

(g)                                  “Authentication” or “Authenticated” means
the determination, in accordance with this Agreement, of whether or not a
customer is an Affiliate Subscriber.

 

(h)                                 “Authorized Distributor” means an entity
that uses Facilities-Based delivery to distribute the linear feeds of the
Services to subscribers who receive the Services via such entity’s
Facilities-Based distribution systems in their capacity as video subscriber to
such entity’s Facilities-Based systems.

 

(i)                                     “Facilities” means proprietary physical
multichannel video service infrastructure (i.e., cable, fiber, wireline, SMATV,
MDS, MMDS, wireless and/or satellite technologies) used to distribute
audio/video signals and/or programming.  “Facilities-Based” delivery means
distribution of video programming services which at the point of reception by
subscribers is received over Facilities owned and managed by the applicable
distributor.

 

(j)                                    “Network Player” means any
Network-branded and Network-controlled video player or video playback
environment.

 

(k)                                 “Network Website” means an Internet website
or other application or service that is majority owned and controlled by Network
and that is branded as a Network website, application or service, and that does
not serve as a portal for any programming product or service other than
Network-owned, operated and programmed products and services.  Subject to the
foregoing, the websites available at each of the following uniform resource
locators shall be deemed to be “Network Websites”: 
                                      .

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

(l)                                     “Network Custom Website” shall mean a
Network Website that is accessible only by Authenticated Subscribers.

 

(m)                             “Services” means those programming services made
available to Affiliate or any Affiliate Subscribers pursuant to the Affiliation
Agreement.

 

(n)                                 “Streamed Service” means a linear simulcast
of each Service as made available for Internet distribution.

 

2.                                      Authenticated Content.

 

(a)                                 Grant of Rights.  Without limiting any
rights otherwise granted to Affiliate in the Agreement, Network grants Affiliate
the non-exclusive right throughout the Term to distribute, perform, display and
otherwise make the Authenticated Content available via the Internet to
Authenticated Subscribers.

 

(b)                                 Technological Manipulation.  Affiliate may
encode, reformat, re-encode and otherwise technologically manipulate (including
without limitation the right to buffer) the Authenticated Content in connection
with the rights set forth in the foregoing subsection (a).

 

(c)                                  Delivery of Authenticated Content.  Network
shall [***] deliver the Authenticated Content to Affiliate in accordance with
such requirements, delivery methods, formats and specifications as provided by
Affiliate.  Network shall also provide to Affiliate all existing metadata
pertaining to the Authenticated Content.

 

3.                                      Access Points for Authenticated Content.

 

(a)                                 Availability/Custom Website.  Throughout the
Term, except as otherwise expressly permitted in the Affiliation Agreement or
this Exhibit, Network shall only permit Authenticated Content to be made
available via the Internet only to those subscribers of Authorized Distributors
that subscribe to the underlying Service or package of services with which such
Authenticated Content is included: (I) through a Network Website (including
without limitation the Network Custom Website) via a Network Player,
(II) through those internet websites owned and controlled by Authorized
Distributors for the benefit of their video subscribers, and (III) through
Affiliate Websites.  Upon [***] prior notice from Affiliate, Network shall build
and, in consultation with Affiliate, brand a Network Custom Website for each
Service, on which Network shall make the Authenticated Content available only to
Authenticated Subscribers that are subscribers to the applicable Service or, if
applicable, a package of services in which the applicable Service is carried.

 

(b)                                 Players.  Network may use the Network Player
on any Network Website and Affiliate may use Affiliate’s Player or, at
Affiliate’s request, Network’s Player on Affiliate’s Website for purposes of
making the Authenticate Content Available on an authenticated basis hereunder
and hereby grants to Affiliate all necessary rights in connection therewith.

 

(c)                                  Branding. At all times after an Affiliate
Subscriber has been authorized to view any Authenticated Content on the Network
Website(s) and/or through the Network Player, if requested by Affiliate in
writing, the Network Custom Website(s) and the Network Player shall

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

contain mutually-acceptable Affiliate branding, which shall be displayed no less
prominently than Network’s own branding or that of any other distributor on the
Network Website(s) and/or the Network Player when such distributor’s subscribers
are similarly authorized).  If a user attempts to access Authenticated Content
via a Network Website, but is not authenticated to access such content due to
[***], and such user is verified as being located within Affiliate’s footprint,
Network shall provide such user with messaging branded and provided by Affiliate
that includes a link to an Affiliate Website.

 

(d)                                 Generally.  Network shall treat Affiliate
and Affiliate Subscribers in a non-discriminatory manner with respect to the
provision of content through the Network Player, on the Network Websites, or
otherwise.  Each party shall implement reasonable security measures to prevent
unauthorized access to the Authenticated Content.

 

4.                                      Implementation.  Network shall use
Affiliate’s authentication and authorization services to effectuate the
Authenticated and Authorized delivery of any Authenticated Content via the
Network Player and Network Websites to Affiliate Subscribers, and via devices
specified or approved by Affiliate.  Affiliate and Network shall cooperate in
good faith with respect to implementing the systems and software required for
Authentication and Authorization and otherwise to support such Authentication
and Authorization procedures, and each party shall be responsible for the costs
and expenses it incurs in implementing such systems and software.

 

5.                                      Advertising.  No Authenticated Content
shall contain [***] content except as expressly agreed by Network and Affiliate
in writing or as otherwise permitted pursuant to the description of the
Authenticated Content set forth in the Agreement.

 

6.                                      Fees and Costs.  Each party shall be
[***] for maintaining and hosting such party’s Websites (i.e., the Affiliate
Websites and/or the Network Websites, as applicable), and, subject to the other
party’s performance of its obligations hereunder, for making the Authenticated
Content available through such party’s Player (i.e., the Affiliate Player and/or
the Network Player, as applicable) and Websites, in each case, [***].  Affiliate
shall not be required [***] for the distribution of Authenticated Content
hereunder.  Network shall [***] and shall not permit or authorize any third
party [***] to any Affiliate Subscriber in consideration for or in connection
with such Affiliate Subscriber’s accessing or viewing any Authenticated Content
hereunder.

 

7.                                      Affiliate Subscriber Data; Reporting.

 

(a)                                 Affiliate Subscriber Data.  All information
of or concerning Affiliate Subscribers, including without limitation data
regarding such subscribers’ access to the Authenticated Content in their
capacity as a subscriber of Affiliate (collectively, “Affiliate Subscriber
Data”), shall be deemed the property and confidential information of Affiliate. 
Affiliate Subscriber Data shall include, without limitation, [***].  Network: 
(i) shall use any Affiliate Subscriber Data solely for Network’s internal use to
Authenticate and Authorize such Affiliate Subscribers for purposes of enabling
them to access Authenticated Content through the Network Player on the Network
Websites and for no other purpose; (ii) shall keep Affiliate Subscriber Data
secure and strictly confidential, and shall not disclose Affiliate Subscriber
Data to any affiliate of Network or any third party (including without
limitation any provider of services to Network or any party otherwise permitted
to access confidential information under the Affiliation Agreement);

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

(iii) shall not create or maintain user profiles with respect to Affiliate
Subscribers; (iv) shall not use Affiliate Subscriber Data to market to Affiliate
Subscribers; (v) shall not link Affiliate Subscriber Data, or the fact that any
end-user is an Affiliate customer, an Affiliate Subscriber or an Authenticated
Subscriber or subscribes to any Service(s) or package(s), to any other data that
Network may collect or obtain, except as otherwise expressly agreed in advance
by Affiliate; (vi) shall not store (and shall destroy all)  Affiliate Subscriber
Data following its use to Authenticate or Authorize an Affiliate Subscriber;
and, upon request, shall provide Affiliate with an officer’s certificate that
confirms such destruction; and (viii) shall not collect any Affiliate Subscriber
Data other than as strictly necessary to confirm whether a particular end-user
is an Affiliate customer, an Affiliate Subscriber or an Authenticated Subscriber
or subscribes to any Service(s) or package(s), without Affiliate’s prior written
consent in its sole discretion.  Network acknowledges and agrees that Network
shall not knowingly accept from Affiliate or any Affiliate Subscriber any
personally identifiable data regarding any Affiliate Subscriber.  Network shall
comply with all Affiliate privacy and other policies and procedures in
connection with the Affiliate Subscriber Data, including without limitation
policies regarding how such Affiliate Subscriber Data must be collected,
compiled, used, stored, retained and destroyed, and with all applicable laws,
rules, and regulations.  Affiliate shall not knowingly provide, and shall use
commercially reasonably efforts to avoid providing, any personally identifiable
data regarding Affiliate subscribers to Network.

 

8.                                      Representations and Warranties;
Additional Indemnification. For avoidance of doubt, the representations,
warranties and indemnities of each party set forth in the Affiliation Agreement
shall govern equally with respect to content covered by this Exhibit.  In
addition, Network shall indemnify and defend Affiliate, its affiliates, and each
of their respective officers, directors, shareholders, employees and agents for,
and shall hold them harmless from and against, any and all losses, settlements,
judgments, awards, damages and liabilities that are sustained or incurred by or
asserted against any of them in connection with any third-party claims, actions,
suits, proceedings or investigations (collectively, “Losses” and, individually,
a “Loss”) and that arise out of (A) any breach or alleged breach of this
Agreement by Network, (B) the Authenticated Content, or (C) the Network Website;
and shall reimburse them for any and all legal, accounting and other fees, costs
and expenses (collectively, “Expenses”) reasonably incurred by any of them in
connection with investigating, mitigating or defending any such Loss.

 

9.                                      Publicity.  Without limiting anything in
the Affiliation Agreement, Network shall not issue any press release or make any
statement to the public concerning this Exhibit or the content to be made
available hereunder without the express prior written consent of Affiliate.

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed separately with the Securities and Exchange Commission
together with such request for confidential treatment.

 

EXHIBIT C

 

ADULT CONTENT COMPARISON CHART

 

[***]

 

[Table Illustrating Differences between Editing Standards Omitted.]

 

--------------------------------------------------------------------------------